Name: Commission Regulation (EC) No 1218/96 of 28 June 1996 on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania
 Type: Regulation
 Subject Matter: Europe;  EU finance;  international trade;  tariff policy;  plant product
 Date Published: nan

 Avis juridique important|31996R1218Commission Regulation (EC) No 1218/96 of 28 June 1996 on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and Romania Official Journal L 161 , 29/06/1996 P. 0051 - 0054COMMISSION REGULATION (EC) No 1218/96 of 28 June 1996 on partial import duty exemption for certain cereals sector products as provided for in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria and RomaniaTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for the adjustment, as an autonomous and transitional measure, of certain agricultural concessions provided for in the Europe Agreements to take account of the Agreement on Agriculture concluded during the Uruguay Round multilateral trade negotiations (1), as last amended by Regulation (EC) No 1194/96 (2), and in particular Article 8 thereof,Whereas it was planned to replace this measure by temporary additional protocols to the Europe Agreements; whereas however owing to time constraints these protocols could not enter into force on 1 July 1996; whereas Regulation (EC) No 3066/95 has therefore been extended in validity to 31 December 1996;Whereas following the extension of validity of Regulation (EC) No 3066/95 by Regulation (EC) No 1194/96 a new Regulation should for the sake of clarity replace Commission Regulation (EC) No 121/94 of 25 January 1994 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Poland, the Republic of Hungary, the Czech Republic and the Slovak Republic (3), as last amended by Regulation (EC) No 286/96 (4), and Commission Regulation (EC) No 1606/94 of 1 July 1994 relating to the exemption from the import levy for certain products in the cereals sector laid down in the Agreements between the European Community and the Republic of Bulgaria and Romania (5), as last amended by Regulation (EC) No 2252/95 (6), and repealing Commission Regulation (EC) No 335/94 (7);Whereas it should be specified that import licences for the products in question within the quantities set are to be issued following a review period and if necessary with the quantities applied for reduced by a uniform percentage; whereas if such a reduction is applied it should be possible for applications to be withdrawn;Whereas certain particulars to appear on applications and licences should be specified, notwithstanding Articles 8 and 21 of Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for application of the system of import and export licences and advance fixing certificates for agricultural products (8), as last amended by Regulation (EC) No 2137/95 (9);Whereas to take account of delivery conditions import licences should be valid from their date of issue until the end of the third month following that date; whereas the validity of licences issued against the maximum quantities set for the first half of the marketing year should however be restricted to the end of January 1997;Whereas to ensure proper operation of these arrangements the security against import licences should, notwithstanding Article 10 of Commission Regulation (EC) No 1162/95 (10), as last amended by Regulation (EC) No 1029/96 (11), be set at ECU 25 per tonne;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1 Products as listed in the Annex to this Regulation that originate in the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, the Republic of Bulgaria or Romania shall qualify for part-exemption from import duty for the quantity and at the rate of reduction or duty level specified therein.Products placed in free circulation on the Community's internal market shall be accompanied by the original EUR 1 certificate issued by the competent authority of the exporting country.Article 2 1. Import licence applications may be lodged with the competent authority of any Member State on the second Monday of each month up to 1 p.m. Belgian time.Licence applications may not be for a quantity greater than that available for the product for the period in question.2. Member States shall transmit applications to the Commission by telex or fax by 6 p.m. Belgian time on the day on which they are lodged.Transmission must be separate from that for other cereal import licence applications.3. If applications exceed the quantity specified in the Annex the Commission shall, no later than the third working day following that on which applications were lodged, set a uniform reduction coefficient for the quantities applied for. Applications may be withdrawn within one working day following the day on which the coefficient is set.4. Licences shall be issued on the fifth working day following that on which the application was lodged, irrespective of the application of paragraph 3.5. Article 21 (1) of Regulation (EEC) No 3719/88 notwithstanding, the period of validity of the licence shall start on its actual day of issue.Article 3 Article 6 (1) of Regulation (EC) No 1162/95 notwithstanding, import licences shall be valid from their date of issue until the end of the third month following that date. They shall not however be valid after the end of the month of January.Article 4 Article 9 of Regulation (EC) No 3719/88 notwithstanding, rights deriving from import licences shall not be transferable.Article 5 Article 8 (4) of Regulation (EEC) No 3719/88 notwithstanding, the quantity placed in free circulation may not be greater than that shown in boxes 17 and 18 of the import licence. The figure '0` shall accordingly be entered in box 19 of the licence.Article 6 For the product to be imported with a duty reduction as indicated in Article 1 the licence application and the licence shall show:(a) in box 8 the country of origin of the product;(b) in box 20 one of the following:- Reglamento (CE) n ° 1218/96- Forordning (EF) nr. 1218/96- Verordnung (EG) Nr. 1218/96- Ã Ã ¡Ã ­Ã ¯Ã ­Ã ©Ã ³Ã ¬Ã ¼Ã ² (Ã Ã ) Ã ¡Ã ±Ã ©Ã ¨. 1218/96- Regulation (EC) No 1218/96- RÃ ¨glement (CE) n ° 1218/96- Regolamento (CE) n. 1218/96- Verordening (EG) nr. 1218/96- Regulamento (CE) n º 1218/96- Asetus (EY) N:o 1218/96- FÃ ¶rordning (EG) nr 1218/96.The licence shall carry with it an obligation to import from that country.The licence shall show in box 24 the percentage reduction import duty applicable or, where appropriate, the actual rate applicable.Article 7 Article 10 (a) and (b) of Regulation (EC) No 1162/95 notwithstanding, the security against import licences granted under this Regulation shall be ECU 25 per tonne.Article 8 Regulation (EC) Nos 121/94 and 1606/94 are hereby repealed. Licences issued under them shall however be valid until the end of July 1996.Article 9 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 July 1996.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 1996.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 328, 30. 12. 1995, p. 31.(2) See page 2 of this Official Journal.(3) OJ No L 21, 26. 1. 1994, p. 3.(4) OJ No L 36, 14. 2. 1996, p. 6.(5) OJ No L 168, 2. 7. 1994, p. 13.(6) OJ No L 230, 27. 9. 1995, p. 12.(7) OJ No L 43, 16. 2. 1994, p. 4.(8) OJ No L 331, 2. 12. 1988, p. 1.(9) OJ No L 214, 8. 9. 1995, p. 21.(10) OJ No L 117, 24. 5. 1995, p. 2.(11) OJ No L 137, 8. 6. 1996, p. 1.ANNEX I. Products originating in the Republic of Hungary>TABLE>II. Products originating in the Czech Republic>TABLE>III. Products originating in the Slovak Republic>TABLE>IV. Products originating in the Republic of Poland>TABLE>V. Products originating in the Republic of Bulgaria>TABLE>VI. Products originating in Romania>TABLE>